Opinión disidente del
Juez Asociado Señor Negrón García.
La función de impartir justicia exige consistencia. En el caso de autos esa característica se proyecta sobre los postulados básicos regulatorios de la revisión judicial de las agencias admi-nistrativas. Después de todo, la experiencia y el conocimiento especializado desarrollado por esas agencias, salvo contadas excepciones, superan cualquier intento de sustituir su discreción por la nuestra.
r-H
La Junta de Relaciones del Trabajo, en el descargo de las funciones delegadas por la Asamblea Legislativa, celebró vistas y recibió prueba en torno a la Junta de Retiro para Maestros (Junta de Retiro). A base de su evaluación y orientada por nuestros pronunciamientos en A.A.A. v. Unión Empleados A.A.A., 105 D.P.R. 437 (1976), concluyó que las circunstancias de la Junta de Retiro habían variado de tal forma que debía ser considerada patrono, dentro del significado del Art. 2 de la Ley de Relaciones del Trabajo de Puerto Rico, 29 L.P.R.A. sec. 63(2).
La Junta de Relaciones del Trabajo formuló su dictamen tomando en cuenta la situación actual de la Junta de Retiro respecto a sus funciones y a su autonomía fiscal, así como a su capacidad para invertir y a acumular ganancias. (1) Concluyó que funciona y opera como una instrumentalidad corporativa y, como *633consecuencia, sus empleados tienen el derecho a la sindicalización y a negociar colectivamente.
h-í hH
La mayoría hoy revoca fundada en un análisis erróneo de la política de inversiones de la Junta de Retiro y en la relación de sus empleados con la Oficina Central de Administración de Personal. Al hacerlo han sustituido infundadamente conclusiones e inter-pretaciones de la Junta de Relaciones del Trabajo. Nos explica-mos.
Primero, es obvio que el que se haya ampliado la capacidad de inversiones y préstamos con el propósito de resolver unos proble-*634mas financieros no anula la determinación de que la Junta de Retiro opera ahora como un negocio lucrativo. Ciertamente su estructura administrativa y financiera la asemejan a una instrumentalidad corporativa. Precisamente, el déficit actuarial y la necesidad de proteger el sistema de pensiones obligaron a la Asamblea Legislativa a convertirla en una institución con fines lucrativos.
Segundo, si bien sus empleados pertenecen a la Oficina Central de Administración de Personal y ventilan sus apelaciones ante la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P), ese dato no es determinante en el análisis de los factores expuestos en A.A.A. v. Unión Empleados A.A.A., supra. Se trata de un criterio entre los muchos allí mencionados. Si aceptamos la tesis mayoritaria, estaríamos reduciendo sustancialmente los factores decisorios para resolver cuándo una agencia funciona como una empresa privada a la simple ecuación de si sus empleados están cubiertos por la Ley de Personal.
Y, finalmente, en reiteradas ocasiones hemos sostenido que las conclusiones e interpretaciones de los organismos administrativos especializados merecen gran consideración y respeto. La revisión judicial se limita a determinar si la agencia actuó arbitraria o ilegalmente o en forma tan irrazonable que su actuación constituyó un abuso de discreción. A.R.P.E. v. J.A.C.L., 124 D.P.R. 858 (1989); Murphy Bernabé v. Tribunal Superior, 103 D.P.R. 692 (1975). Ninguna de esas circunstancias están aquí presentes.

(1) Entre otros, la Junta de Relaciones del Trabajo consideró los factores siguientes:
“A- Enmiendas a la Ley Orgánica de la Junta de Retiro para Maestros.
*633“B- En la actualidad la Junta de Retiro para Maestros tiene facultad para aumentar sus ingresos, a[u]n cuando las cuotas que aportan los maestros, así como la aportación patronal, las fija la Ley.
“C- En la actualidad, la Junta de Retiro para Maestros es una instrumentalidad dedicada a fines lucrativos.
“D- Todos los ingresos que entran al Sistema de Retiro se acreditan a su nombre en los libros del Secretario de Hacienda. Dichos fondos no se funden ni se mezclan con otros custodiados por dicho funcionario.
“E- Los desembolsos de dinero de la Junta de Retiro se hacen por conducto del Secretario de Hacienda, siempre que estos excedan de cuatro mil dólares ($4,000.00). La Junta de Retiro expide cheques por debajo de esa cantidad.
“F- Actualmente la Junta de Retiro para Maestros posee la autonomía real y necesaria para llevar a cabo sus gestiones de tipo empresarial.
“6- La Junta tiene facultad para contratar los servicios de monitor, corredores de bienes raíces, notarios, tasadores, asesores legales, actuarios, estadísticos, médicos y cualquier otro que entienda necesario para llevar a cabo sus funciones.
“H- La Junta es autónoma en cuanto a la preparación de su presupuesto. No lo tiene que someter al escrutinio de ningún otro ente gubernamental. El presupuesto de la Junta no es parte del presupuesto general del Estado Libre Asociado de Puerto Rico.
“I- La Junta planifica sus acciones y tiene autonomía para trazar su plan de trabajo.
“J- La Junta está ‘mecanizando’ sus operaciones con el fin de mejorar el servicio que ofrece y para disponer de un sistema que le permita detectar fallas y atrasos en las cuentas de sus deudores.
“K- La Junta continúa ofreciendo préstamos personales, hipotecarios y de viajes culturales a sus miembros.
“L- Desde 1978 hasta el presente se han producido cambios notables y sustanciales en las ganancias obtenidas por la Junta, sin embargo, los servicios ofrecidos a sus miembros han permanecido estables, con la excepción de aumentos moderados en los beneficios que ofrece.
“M- La Junta ha experimentado cambios significativos en la acumulación de capital, lo que la mueve hacia una política de inversiones agresiva y autónoma que la asemeja a la empresa privada, teniendo a su favor, la legislación del 29 de junio de 1988, la cual flexibilizó su poder de inversión y los medios para obtener mejores ganancias en esa gestión.” Informe Oficial Examinador, págs. 4-7.